Case 2:17-cv-08958-CAS-AFM Document 146-4 Filed 02/18/20 Page 1 of 3 Page ID
                                 #:4286



  1 Russell M. Selmont (SBN 252522)
     rselmont@ecjlaw.com
  2 Patrick Emerson McCormick (SBN 307298)
     pmccormick@ecjlaw.com
  3 ERVIN COHEN & JESSUP LLP
    9401 Wilshire Boulevard, Ninth Floor
  4 Beverly Hills, California 90212-2974
    Telephone (310) 273-6333
  5 Facsimile (310) 859-2325
  6 Attorneys for Defendants and Counter-Claimants
  7
  8                                UNITED STATES DISTRICT COURT
  9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
    MOSES CHOI; and SOUTHEAST                             Case No. 2:17-cv-8958-CAS (AFMx)
 11 REGIONAL CENTER, LLC,
                                                          Hon. Christina A. Snyder – Crtrm 8D
 12                       Plaintiffs,
 13             v.                                        [PROPOSED] ORDER
                                                          GRANTING MOTION FOR
 14 8TH BRIDGE CAPITAL, INC.;                             SUMMARY JUDGMENT BY
    YOUNG HUN KIM; 8TH BRIDGE                             DEFENDANTS AND
 15 CAPITAL, LLC; MANHATTAN REAL                          COUNTERCLAIMANTS
    ESTATE FUND GP, LLC;
 16 MANHATTAN REAL ESTATE FUND,                           Filed Concurrently with notice of
    LP; MANHATTAN REAL ESTATE                             motion and motion for summary
 17 FUND II, LP; MANHATTAN REAL                           judgment; separate statement of
    ESTATE EQUITY FUND, LP; and                           undisputed facts; declaration of russell
 18 PATRICK JONGWON CHANG,                                m. selmont; declaration of young hun
                                                          kim
 19                       Defendants.
                                                          Date: March 16, 2020
 20                                                       Time: 10:00 a.m.
    8TH BRIDGE CAPITAL, INC.; 8TH                         Crtrm.: 8D
 21 BRIDGE CAPITAL, LLC; YOUNG
    HUN KIM; and PATRICK JONGWON
 22 CHANG,
 23                       Counter-Claimants,
      v.
 24
    MOSES CHOI; SOUTHEAST                                 Action Filed: December 13, 2017
 25 REGIONAL CENTER, LLC; SRC AJIN
    FUND I, LLC; SRC AJIN FUND II,
 26 LLC; SRC AJIN FUND III, LLC; SRC
    AJIN-WOOSHIN FUND IV, LLC and
 27 SRC AJIN-WOOSHIN FUND V, LLC,
 28                       Counter-Defendants
      16337.1:9828607.1
                                                      1                Case No. 2:17-cv-8958-CAS (AFMx)
                                               [PROPOSED] ORDER
Case 2:17-cv-08958-CAS-AFM Document 146-4 Filed 02/18/20 Page 2 of 3 Page ID
                                 #:4287



  1             The Motion for Summary Judgment of Defendants and Counter-claimants
  2 pursuant to Federal Rule of Civil Procedure 56(the “Motion”) came on for hearing
  3 on March 16, 2020 at 10:00 a.m. before the Hon. Christina A. Snyder, United States
  4 District Judge. The Court having considered the Motion, all documents filed in
  5 support of the Motion, any opposition and replies thereto, and arguments at the time
  6 of hearing, if any, and being fully advised in the matter:
  7             IT IS HEREBY ORDERED:
  8             1.        The Motion is GRANTED;
  9             2.        Plaintiffs’ First Claim for Declaratory Relief is dismissed with
 10 prejudice;
 11             3.        Plaintiffs’ Second Claim for Breach of Joint Venture Partnership
 12 Agreement is dismissed with prejudice
 13             4.        Plaintiffs’ Third Claim for Enforcement of Rights Under the Revised
 14 Uniform Partnership Act is dismissed with prejudice;
 15             5.        Plaintiffs’ Fourth Claim for Breach of Fiduciary Duty against 8th
 16 Bridge Capital, Inc. and Young Hun Kim is dismissed with prejudice;
 17             6.        Plaintiffs’ Fifth Claim for Fraudulent Concealment against 8th Bridge
 18 Capital, Inc., and Young Hun Kim is dismissed with prejudice;
 19             7.        Plaintiffs’ Sixth Claim for Constructive Fraud is dismissed with
 20 prejudice;
 21             8.        Plaintiffs’ Seventh Claim for Conversion is dismissed with prejudice;
 22             9.        Plaintiffs’ Tenth Claim for Judicial Dissolution is dismissed with
 23 prejudice;
 24             10.       Plaintiffs’ Eleventh Claim for Breach of Contract to Form Joint
 25 Venture is dismissed with prejudice;
 26             11.       Plaintiffs’ Twelfth Claim for Breach of Fiduciary Duty against Kim
 27 and 8th Bridge Inc. is dismissed with prejudice;
 28             12.       Plaintiffs’ Thirteenth Claim for Promissory Estoppel is dismissed with
      16337.1:9828607.1
                                                       2                Case No. 2:17-cv-8958-CAS (AFMx)
                                               [PROPOSED] ORDER
Case 2:17-cv-08958-CAS-AFM Document 146-4 Filed 02/18/20 Page 3 of 3 Page ID
                                 #:4288



  1 prejudice;
  2             13.       Plaintiffs’ Fourteenth Claim for Violation of Bus & Prof. Code Section
  3 17200 against Kim, 8th Bridge Inc. and 8th Bridge LLC is dismissed with prejudice;
  4 and
  5             14.       Plaintiffs’ Fifteenth Claim for Accounting is dismissed with prejudice.
  6
  7             SO ORDERED.
  8
  9 DATE: _______________
                                                   HON. CHRISTINA A. SNYDER
 10
                                                   UNITED STATES DISTRICT JUDGE
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      16337.1:9828607.1
                                                       3               Case No. 2:17-cv-8958-CAS (AFMx)
                                               [PROPOSED] ORDER
